Citation Nr: 0613934	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-29 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at law


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1968.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., wherein the RO denied service connection 
for PTSD.  The veteran has timely appealed this determination 
to the Board (see electronic mail from the RO to the veteran, 
dated August 5, 2004, wherein the RO recognized the 
appellant's facsimile report and electronic mail, dated July 
14, 2004, as his substantive appeal regarding the instant 
appeal).  

The appeal is REMANDED to the RO, via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted. VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) this change in the law is applicable to all claims 
filed on or after the date of enactment of VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  The Board has considered this legislation, and finds 
that additional development is necessary in the current 
appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the RO for action as described 
below.

The veteran contends, in essence, that he has PTSD as a 
result of stressful events that occurred during his service 
in Vietnam, i.e, January 27, 1968 to December 17, 1968, while 
assigned to the 716th MP Battalion.  More specifically, he 
maintains that his unit was subjected to incoming hostile 
rounds during the 1968 Tet Offensive in Saigon and during the 
Second Battle of Saigon on May 4-5th, 1968.  He maintains 
that on May 5th, 1968, he was standing in front of the 
President Hotel in Saigon and was whisked to safety by "a 
Lieutenant" in a military police jeep.  

The provisions of 38 C.F.R. § 3.304(f) (2005) indicate, in 
pertinent part, that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
Section 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

For the purposes of establishing service connection, a 
stressor is a traumatic event 1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen v. 
Brown, 10 Vet. App. 128, 141 (1997) (citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed., 1994)
(DSM-IV)).  It is the distressing event, rather than the mere 
presence in a "combat zone," that may constitute a valid 
stressor for the purposes of supporting a diagnosis of PTSD.  
Cohen, at 142 (citing Zarycki v. Brown, 6 Vet. App. 91, 99 
(1993)); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

To determine what evidence is needed to verify the existence 
of the claimed in-service stressor, it must be determined 
whether the veteran engaged in combat with the enemy, or 
served in combat.  If the claimed stressor is related to the 
veteran having engaged in combat with the enemy, it must be 
determined whether the claimed in-service stressor is 
consistent with the circumstances, hardships, or conditions 
of the combat in which he participated.  
See 38 U.S.C.A. § 1154(b (West 2002).  If the veteran did not 
serve in combat, alleged service stressors must be 
corroborated by service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 
16 Vet. App. 124 (2002); Cohen v. Brown, 10 Vet. App. 128 
(1997).

In an opinion dated in 1999, VA's General Counsel provided 
some guidance for determinations of whether a veteran engaged 
in combat with the enemy for purposes of 38 U.S.C.A. § 
1154(b).  VAOPGCPREC 12-99.  According to the opinion, the 
ordinary meaning of the phrase "engaged in combat with the 
enemy" requires that the veteran have personally participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality. Reasonable 
evidence to support a determination that the veteran engaged 
in combat may include the veteran's own statements, but, in 
most instances where he has not been awarded a combat-related 
citation, will include a consideration of all of the evidence 
of record in each case.  The fact that a veteran participated 
in a particular operation or campaign does not necessarily 
establish that the veteran engaged in combat, although such 
evidence may be significant when viewed in relation to other 
evidence of record.

The evidence of record indicates that a private psychiatrist 
has diagnosed the veteran as having PTSD based upon 
unverified stressful events described by the appellant 
regarding his Vietnam service, such as his involvement in 
combat during the 1968 Tet Offensive and the Second Battle of 
Saigon in May 1968 (see April 2005 report of T. S., M.D., 
Consultant Psychiatrist BNH Hospital, Bangkok, Thailand).  In 
a May 2004 statement of the case, however, the RO concluded 
that the evidence of record, such as the service personnel 
records, did not reflect that the veteran had engaged in 
combat in Vietnam.  However, there is no indication that in 
arriving at the foregoing conclusion, that the RO considered 
the holdings of the United States Court of Appeals for 
Veterans Claims (Court) in Cohen or Pentecost, supra.

In addition, it does not appear that the RO has attempted to 
verify the stressor incidents described by the appellant by 
contacting The United States Army and Joint Services Records 
Research Center (JSRRC) (formerly the United States Armed 
Services Center for Research of Unit Records (USASCRUR)).  
The appellant maintains that he was subjected to "incoming 
hostile rounds" while serving with his unit, 716th MP, in 
the Saigon and Nha Be areas of Vietnam for the period from 
January 27th to December 17th, 1968 (see February 2005 letter 
from the veteran to the RO).  In Pentecost v. Principi, 16 
Vet. App. 124 (2002), the Court stated that the veteran's 
unit records constituted independent descriptions of rocket 
attacks that were experienced by the veteran's unit when he 
was stationed in Vietnam, which, when viewed in the light 
most favorable to the veteran, objectively corroborated his 
claim of having experienced rocket attacks.  The Court 
reiterated that, although the unit records did not 
specifically identify the veteran as being present during the 
rocket attacks, the fact that he was stationed with a unit 
that was present while such attacks occurred suggested that 
he was in fact exposed to the attacks.

If necessary, the appellant should be offered an opportunity 
to provide additional specific information that would permit 
searches regarding stressors.  The appellant should be asked 
if he has remembered any more details, particularly names of 
individuals wounded or killed, and he should be reminded that 
he can also provide statements by individuals who served with 
him that include more particular details. The Board notes 
that daily personnel actions such as wounded or killed in 
action can be obtained directly from the Director, National 
Archives and Records Administration (NARA).

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the Veterans Claims Assistance Act (VCAA) 
notice requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection for PTSD, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  As these questions are involved in the present 
appeal, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that a disability rating and effective date for 
the award of benefits will be assigned if service connection 
is awarded, and also provides the veteran an explanation as 
to the type of evidence that is needed to establish both a 
(higher initial) disability rating and an effective date.

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  Please send the veteran a 
corrective VCCA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information and 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal (i.e., service 
connection for PTSD), as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, supra.
   
2.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or government) who provided him with 
relevant evaluation or treatment for 
his PTSD since service discharge in 
December 1968.  After obtaining the 
appropriate signed authorization for 
release of information forms from the 
appellant, the RO should contact each 
physician, hospital, or treatment 
center specified by the appellant to 
obtain any and all medical or treatment 
records or reports relevant to the 
claim on appeal, including all 
government and private treatment, to 
the extent not already on file. All 
pieces of correspondence, as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims file.  If private treatment is 
reported and those records are not 
obtained, the appellant and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.
   
3.  The RO should also ask the 
appellant to provide any additional 
details concerning stressors, 
particularly names of individuals 
wounded or killed, that he may have 
remembered.  He should also be reminded 
that he can also submit "buddy 
statements" containing verifiable 
information regarding the events 
claimed as "stressors" during his 
military service.  All of these 
statements should include specific 
details about the events, such as 
dates, places, and names of firebases 
or individuals involved in the events.  
The appellant should be advised that 
this information is vitally necessary 
to obtain supportive evidence of the 
stressful events he claims to have 
experienced, and he should further be 
advised that failure to respond may 
result in adverse action.

4.  The RO should contact the Director, 
National Archives and Records 
Administration (NARA) and request 
copies of the morning reports for the 
appellant's unit, 716th MP Battalion, 
between January 27th to December 17th, 
1968 in the Saigon and Nha Be areas of 
Vietnam.  The RO should also attempt to 
obtain pertinent sick call reports, 
operational reports, lessons learned 
statements, or any other information 
regarding the activities of the 716th 
MP Battalion during the time frame 
cited above that would provide 
information about the events related by 
the appellant.  When this information 
has been obtained, it, together with 
the stressor information that has been 
provided/obtained from the appellant, 
should be forwarded to the JSRRC for 
further verification.  The JSRRC should 
specifically address each of the 
appellant's contentions regarding his 
unit and whether he would have been 
subjected to hostile fire with his unit 
while serving in the Saigon and Nha Be 
areas of Vietnam.  
   
5.  The RO should determine whether the 
appellant is a veteran of combat and if 
there are any verified non-combat 
stressors.
   
6.  If and only if, the veteran's 
stressors have been verified, should 
the RO arrange for an examination of 
the appellant by a VA psychiatrist to 
determine whether PTSD is present, and, 
if so, whether it is linked to any 
verified inservice stressor(s).  At 
that time, the psychiatrist must review 
the entire claims file.  The 
psychiatrist should conduct the 
examination with consideration of the 
criteria for PTSD.  All necessary 
special studies or tests including 
psychological testing and evaluation 
such as the Minnesota Multiphasic 
Personality Inventory (MMPI) and the 
Mississippi Scale for Combat- Related 
Post-Traumatic Stress Disorder are to 
be accomplished if deemed necessary.  
The RO must specify for the examiner 
the stressor or stressors that it has 
determined are established by the 
record, if any.
   
If a diagnosis of PTSD is appropriate, 
the examiner should specify the 
credible "stressors" that caused the 
disorder and the evidence relied upon 
to establish the existence of the 
stressor(s).  The examiner should also 
describe which stressor(s) the 
appellant re-experiences and how he re-
experiences them.  If there are no 
stressors, or if PTSD is not found, 
that matter should also be specifically 
set forth.  A complete rationale for 
all opinions expressed must be 
provided. 
   
7.  Upon receipt of the VA 
examiner/reviewer report(s), the RO 
should conduct a review to verify that 
all requested opinions have been 
offered. If information is deemed 
lacking, the RO should refer the report 
to the VA examiner/reviewer for 
corrections or additions. 

8.  Thereafter, after the completion of 
any indicated additional development, 
the RO should consider all of the 
evidence of record and re-adjudicate 
the appellant's claim for service 
connection for PTSD.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories and caselaw, to include 
Pentecost v. Principi, 
16 Vet. App. 124 (2002).  

If the benefit sought on appeal remains 
denied, the appellant and his attorney 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal. An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





